Citation Nr: 1450573	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-12 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend

ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to June 1990, January 1991 to March 1991, and December 1996 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which declined to reopen the Veteran's previously denied claim of entitlement to service connection for PTSD.

In August 2012, the Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

The Board is aware that the Veteran has claimed service connection for PTSD.  The Board notes, however, that the issue is best characterized generally as on the cover page of this decision to include any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed August 2009 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for PTSD.

2.  Evidence received since the August 2009 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder; such evidence is not cumulative or redundant of evidence already of record.


CONCLUSIONS OF LAW

1.  The August 2009 rating decision that declined to reopen the claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).

2.  Evidence received since the August 2009 rating decision in relation to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder is new and material, and, therefore, the claim may be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder (then claimed as entitlement to service connection for PTSD). 

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.

Service connection for PTSD was originally denied in a May 2008 rating decision.  The basis for the denial in the May 2008 rating decision was that the Veteran did not have a verified stressor upon which to base a PTSD diagnosis.  The Veteran did not appeal this decision, and it became final.  The Veteran attempted to reopen his PTSD claim, and it was again denied in an August 2009 rating decision.  The Veteran filed a Notice of Disagreement to the August 2009 rating decision, and a Statement of the Case (SOC) was issued in February 2010.  The Veteran did not submit a substantive appeal to the February 2010 SOC, and the decision became final.  He filed his current claim to reopen in March 2011.  

Multiple pieces of evidence received since August 2009 show that the Veteran may have been sexually assaulted during his military service-including buddy statements and statements from relatives recalling the Veteran's complaints of an in-service sexual assault and how he was not the same when he returned after service.  Additionally, the Veteran submitted a statement from the VA Coordinator of Military Sexual Trauma Services in the VA Eastern Kansas Healthcare System wherein he opined that the Veteran did experience a sexual assault during his military service as evidenced by his current psychiatric symptomatology.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for an acquired psychiatric disorder.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.


REMAND

In light of the reopening above, the Board finds that further evidentiary development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder.

The evidence of record shows that the Veteran has a current diagnosis of PTSD, and the August 2012 letter from the VA Coordinator of Military Sexual Trauma Services shows some possible link between the Veteran's alleged in-service sexual trauma and his current symptoms.  As noted above, there are lay statements showing that the Veteran reported being assaulted during service and that he returned from service a changed man.  The Board finds that the minimal threshold for when a VA examination is warranted has been met here.  38 C.F.R. § 3.159(c)(4).  As such, the Veteran should be afforded a VA examination in conjunction with his claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for an appropriate VA examination for his service connection claim for an acquired psychiatric disorder.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disorder. 

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-V.  Then, an opinion should be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that any of the Veteran's psychiatric disabilities or PTSD had their onset in service or are otherwise related to service.  For purposes of this opinion, the examiner is asked to presume that the Veteran's statements as to his in-service sexual assault are credible.  The examiner should provide a complete rationale for any opinion provided.

2.  The AOJ should also undertake any other development it determines to be warranted.
 
3.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


